Exhibit 10.5

WMIH CORP.

RESTRICTED STOCK GRANT NOTICE

WMIH Corp., a Delaware corporation (the “Company”), hereby grants to Participant
(as defined below) restricted stock of the Company (the “Restricted Stock”). The
Restricted Stock is subject to all the terms and conditions set forth in this
Restricted Stock Grant Notice (this “Grant Notice”), the Restricted Stock
Agreement, and the Company’s 2012 Long-Term Incentive Plan (as amended, the
“Plan”). The Restricted Stock Agreement and the Plan are attached to and
incorporated into this Grant Notice in their entirety. Capitalized terms not
defined herein will have the meaning given in the Plan.

 

Participant:    Thomas Fairfield (“Participant”) Grant Date:    July 30, 2018
(the “Grant Date”) Number of Shares of Common Stock:    507,936 (the “Grant
Shares”) Fair Market Value Per Share at Grant Date:    $1.42 Repurchase Price
Per Share:    $0.00001 per share Vesting Schedule:   

The Grant Shares shall vest in full upon the consummation a Qualifying
Acquisition (as defined in the Employment Agreement between the Company and
Participant, made as of May 15, 2015 (as amended, the “Employment Agreement”));
provided, that Participant’s Continuous Service has not terminated prior to such
date; provided, further, that if the Company consummates a Qualifying
Acquisition within six (6) months following (i) the Company’s termination of
Participant’s Continuous Service (as defined in the Restricted Stock Agreement)
without Cause (as defined in the Employment Agreement), (ii) Participant’s
resignation for Good Reason (as defined in the Employment Agreement), (iii) the
termination of Participant’s Continuous Service as a result of Participant’s
death or Disability (as defined in the Employment Agreement), or (iv) the
termination of Participant’s employment as a result of the expiration of the
Employment Period (as defined in the Employment Agreement), the Grant Shares
will vest at the time of such consummation. For the avoidance of doubt, the
termination of Participant’s Continuous Service shall not affect Participant’s
rights to the Grant Shares that have previously vested.

Additional Terms/Acknowledgement: By accepting this Restricted Stock, the
undersigned Participant acknowledges receipt of, and understands and agrees to
the terms of this Grant Notice, the Restricted Stock Agreement, and the Plan.
Participant further acknowledges that this Grant Notice, the Restricted Stock
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Restricted Stock and supersede all prior oral and
written agreements on the subject. Participant acknowledges and agrees that the
Grant Shares satisfy the Company’s obligations to grant additional shares of
Restricted Stock pursuant to the terms and conditions of the Employment
Agreement.

 

WMIH Corp.     Participant By:  

/s/ Charles Edward Smith

   

/s/ Thomas Fairfield

Name:   Charles Edward Smith     Name:   Thomas Fairfield Title:   Executive
Vice President     Address:        

 

     

 

Attachments:

1. Restricted Stock Agreement

2. Long-Term Incentive Plan



--------------------------------------------------------------------------------

WMIH CORP.

2012 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Pursuant to Participant’s Restricted Stock Grant Notice (the “Grant Notice”) and
this Restricted Stock Agreement (this “Agreement”), the Company hereby grants
Participant a restricted stock award under the Plan. The Restricted Stock shall
be subject to the terms of the Plan. Capitalized terms not otherwise defined
herein are defined in the Grant Notice and/or the Plan.

 

1.

AWARD OF RESTRICTED STOCK GRANT

The Company hereby awards to Participant and Participant accepts a restricted
stock grant of the number of shares of the Company’s Common Stock specified in
the Grant Notice as the Grant Shares (the “Award”). This Award is being made
without the payment of any consideration other than Participant’s services to
the Company. The Award is being made pursuant to the Plan and is subject to and
conditioned upon the terms and conditions of the Plan and the terms and
conditions set forth in the Grant Notice and this Agreement. Any inconsistency
between the Grant Notice and this Agreement and the terms and conditions of the
Plan will be resolved in accordance with the Plan.

Promptly following Participant’s execution of the Grant Notice, the Company will
issue the Grant Shares. Participant will be entitled to voting and dividend
rights with respect to the Grant Shares, even though the Grant Shares are not
vested, provided that to the extent any such Grant Shares are forfeited to the
Company, such rights will terminate immediately with respect to the Grant Shares
that are forfeited.

 

2.

REPRESENTATIONS OF PARTICIPANT

2.1    No Representations by or on Behalf of the Company. Participant is not
relying on any representation, warranty, or statement made by the Company or any
agent, employee or officer, director, shareholder, or other controlling person
of the Company regarding the Grant Shares or this Award.

2.2    Tax Election. The Company has advised Participant to seek Participant’s
own tax and financial advice with regard to the federal and state tax
considerations resulting from Participant’s receipt of the Grant Shares pursuant
to the award. Participant represents that Participant has reviewed the “Tax
Treatment of Your Restricted Stock Grant” attached as Exhibit A and will rely on
the advice of Participant’s own tax advisors with respect to the tax aspects of
a grant of Grant Shares under this Agreement. Participant represents that
Participant is not relying on any representations made by the Company or any of
its agents with respect to such matters, including, but not limited to, Exhibit
A. Participant understands that the Company will report to appropriate taxing
authorities the payment to Participant of compensation income either (i) upon
the vesting of the Grant Shares or (ii) if Participant makes a timely
Section 83(b) election, as of the Grant Date. Participant understands that he is
solely responsible for the payment of all federal and state taxes resulting from
this Award. CURRENTLY AN ELECTION UNDER 83(b) MUST BE FILED WITHIN 30 DAYS AFTER
THE GRANT DATE. THIS TIME PERIOD CANNOT BE EXTENDED. PARTICIPANT ACKNOWLEDGES
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF PARTICIPANT REQUESTS COMPANY OR ITS AGENT TO FILE SUCH
ELECTION ON PARTICIPANT’S BEHALF.

2.3    Tax Withholding. As a condition to the receipt of Grant Shares,
Participant must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such receipt. Participant shall satisfy such
withholding obligations (i) in cash or by check, (ii) by directing the Company
to withhold shares to which Participant is entitled upon vesting of the Grant
Shares with a Fair Market Value equal to an amount necessary to satisfy the
Company’s applicable federal, state, local or foreign income and employment tax
withholding obligations with respect to Participant (but in no event in excess
of the maximum statutory withholding amounts in Participant’s relevant tax
jurisdiction), (iii) by tendering previously owned shares with a Fair Market
Value equal to the minimum withholding obligations or (iv) by a combination of
any of the foregoing methods.

2.4    Securities Law Compliance.

(a)    Securities Compliance. Participant agrees that Participant is acquiring
the Grant Shares for Participant’s own account for investment, and not with a
view to, or for resale in connection with, any distribution thereof, and
Participant agrees, upon request, to further document Participant’s investment
intent, access to information concerning the Company, ability to bear the
economic risk of the Grant Shares, and acknowledges restrictions on transfer of
the Shares. Participant understands that the Company does not have an effective
registration statement with respect to the Grant Shares under the Securities Act
and has no intent to or obligation to do so.



--------------------------------------------------------------------------------

(b)    Indemnification by Participant. To the extent permitted by law,
Participant will indemnify the Company, each of its directors, officers, agents
and any person who controls the Company (within the meaning of the Securities
Act) against all losses, claims, damages, liabilities, and expenses (including,
but not limited, to reasonable attorneys’ fees and expenses) with respect to the
breach of any representations and warranties set forth in Section 2.4(a) of this
Agreement.

 

3.

GENERAL RESTRICTIONS OF TRANSFERS OF GRANT SHARES

3.1    Legends. Certificates representing the Grant Shares will bear the
following legends, or other appropriate legends:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR FOREIGN SECURITIES LAWS. NO
OFFER FOR SALE, TRANSFER, PLEDGE, OR OTHER DISPOSITION OF THE SHARES EVIDENCED
BY THIS CERTIFICATE MAY BE MADE UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE AND
FOREIGN SECURITIES LAWS, OR SUBJECT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE AND
FOREIGN SECURITIES LAWS.

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT PURSUANT TO WHICH THEY WERE
ISSUED. APPROVAL FROM THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS MUST
BE RECEIVED PRIOR TO TRANSFER.

3.2    Restriction on Transfer of Shares. Participant agrees for himself, his
executors, administrators and other successors in interest that none of the
Grant Shares that have not vested pursuant to the Vesting Schedule (the
“Unvested Shares”), nor any interest therein, may be voluntarily or
involuntarily sold, transferred, assigned, donated, pledged, hypothecated or
otherwise disposed of, gratuitously or for consideration prior to their vesting
in accordance with the Vesting Schedule. From and after vesting of the Grant
Shares in accordance with the Vesting Schedule, the Grant Shares shall be
subject to the resale restrictions under Rule 144 of the Securities Act of 1933,
as amended, and any other restrictions under applicable law.

3.3    Invalid Transfers. Any disposition of the Grant Shares other than in
strict compliance with the provisions of this Agreement shall be void. The
Company shall not be required to (i) transfer on its books any Grant Shares
which have been sold or transferred in violation of the provisions of this
Section 3 or (ii) treat as the owner of the Grant Shares, or otherwise to accord
voting, dividend or any other rights to, any person or entity to whom
Participant transferred or attempted to transfer the Grant Shares in
contravention of this Agreement.

 

4.

REPURCHASE OF UNVESTED SHARES

4.1    Forfeiture Repurchase. Except as otherwise provided in the Grant Notice
with respect to vesting of the Grant Shares upon the consummation of a
Qualifying Acquisition within six months following certain terminations of
Participant’s Continuous Service (as defined below), in the event that
Participant’s Continuous Service terminates for any reason (“Termination of
Service”), the Company will automatically repurchase the Unvested Shares from
Participant to the extent that they were unvested on the date of such
Termination of Service (“Repurchase Event”) and Participant agrees to cooperate
with the Company to cause such shares to be repurchased. For purposes of this
Agreement, “Continuous Service” means that Participant’s service with the
Company or an Affiliate, whether as an employee, a director or consultant, is
not interrupted or terminated (other than pursuant to a leave approved by the
Company). Participant’s Continuous Service shall not be deemed to have
terminated or been interrupted merely because of a change in the capacity in
which Participant renders service to the Company or an Affiliate as an employee,
a director or consultant or a change in the entity for which Participant renders
such service; provided, that there is no interruption or termination of
Participant’s service with the Company or an Affiliate.

4.2    Purchase Price and Payment. The Repurchase Price of the Unvested Shares
under this Section 4 is as specified in the Grant Notice and shall be paid by
the Company by check upon demand by Participant following the Repurchase Event.

4.3    Closing of the Repurchase. The repurchase of the Unvested Shares will be
recorded on the transfer books of the Company immediately following the
Repurchase Event and Participant may demand and receive payment pursuant to
Section 4.2 for the Unvested Shares at any time thereafter. Failure to timely
remit the Repurchase Price to Participant shall not invalidate the Company’s
repurchase right as set forth in Section 4.1. Participant agrees to execute any
documentation necessary to fully effectuate the transfer of the forfeited
Unvested Shares to the Company following the Repurchase Event.

 

2



--------------------------------------------------------------------------------

4.4    Safekeeping of Unvested Shares. All Unvested Shares and stock dividends
thereon will be held in escrow by the Company. In the event Unvested Shares are
forfeited pursuant to a Repurchase Event, the dividends and distributions on
such Unvested Shares will likewise be forfeited to the Company. The Company will
deliver Grant Shares that have vested pursuant to the Vesting Schedule to
Participant within a reasonable period of time after such Grant Shares become
vested.

4.5    Assignment of Rights by the Company. The Company may, in its sole
discretion, assign its repurchase obligation with respect to any Unvested Shares
to any one or more persons without notice to, or the prior consent of,
Participant.

 

5.

MISCELLANEOUS PROVISIONS

5.1    Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company’s executive offices to the attention of the
Company’s Secretary, or if to Participant, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

5.2    Amendment and Modification. This Agreement may be amended, modified, and
supplemented only by written agreement of all of the parties hereto.

5.3    Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Participant
without the prior written consent of the Company.

5.4    Effect on Employment. Nothing contained in this Agreement will be deemed
to constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any affiliated company or limit in any way the
right of the Company or any affiliated company to terminate Participant’s
Continuous Service at any time, with or without cause.

5.5    Governing Law. Except as otherwise expressly provided for in Section 6,
this Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Delaware applicable to the construction and enforcement of contracts wholly
executed in Delaware by residents of Delaware and wholly performed in Delaware.
Except as otherwise expressly provided for in Section 6, any action or
proceeding brought by any party hereto shall be brought only in a state or
federal court of competent jurisdiction located in the State of Delaware and all
parties hereto hereby submit to the in personal jurisdiction of such court for
purposes of any such action or procedure.

5.6    Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not constitute a part hereof.

5.7    Entire Agreement. Except as otherwise expressly provided for in
Section 6, this Agreement, the Grant Notice and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

5.8    No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

5.9    Severability of Provisions. In the event that any provision hereof is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

5.10    Counterparts. This Agreement and the Grant Notice may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

6.

AMENDMENTS TO EMPLOYMENT AGREEMENT

The parties hereto are also parties to the Employment Agreement. The parties
desire, effective as of the Grant Date, to further modify the Employment
Agreement to extend the Employment Period (as defined in the Employment
Agreement) and provide for an additional payment to the Participant in
connection with the expiration of the Employment Period.

 

3



--------------------------------------------------------------------------------

Section 1 of the Employment Agreement is hereby amended by deleting the phrase
“the earlier of (a) the Closing Date (as defined in that certain Agreement and
Plan of Merger, dated as of February 12, 2018, among Nationstar Mortgage
Holdings Inc., WMIH Corp., a Delaware corporation and Wand Merger Corporation
(as it may be amended, the “Merger Agreement”)) or (b) the End Date (as defined
in the Merger Agreement)” and replacing it with “on August 3, 2018”.

The first sentence of Section 4(d) of the Employment Agreement is hereby amended
and restated in its entirety to read as follows: “If Executive’s employment
shall be terminated by reason of the expiration of the Employment Period, then
the Company will provide Executive with (i) the Accrued Obligations and (ii) a
lump sum cash payment in an amount equal to $27,855.15, payable on the date of
the expiration of the Employment Period, in order for Executive to pay for
continued health coverage and/or obtain health coverage under a private
insurance policy.”

Except as expressly modified by the foregoing, all other terms, conditions and
provisions of the Employment Agreement shall remain in full force and effect.
These amendments are effected pursuant to Section 10(f) of the Employment
Agreement. This Section 6 shall be governed by and construed in accordance with
Section 10(d) of the Employment Agreement and any controversy or claim related
to this Section 6 shall be conducted in accordance with Section 10(e) of the
Employment Agreement.

 

4



--------------------------------------------------------------------------------

Exhibit A

TAX TREATMENT OF YOUR RESTRICTED STOCK GRANT

The Grant Shares, if any, will be granted on the Grant Date. Restricted stock
awards granted pursuant to the Plan are taxed in accordance with the rules of
section 83 of the Internal Revenue Code. Each employee who receives a restricted
stock award is urged to discuss the income tax consequences of the award with
his or her income tax advisor. A very general explanation of the applicable
rules follows.

The general tax rule is that you will recognize ordinary income equal to the
fair market value of the Grant Shares when the restrictions lapse (i.e., when
such shares become vested). However, you may accelerate your recognition of
ordinary income to the tax year in which your Grant Date occurs (in this case
2018) by filing an election under section 83(b) of the Internal Revenue Code.
The section 83(b) election must be filed no later than 30 days after the Grant
Date. If you timely file the section 83(b) election, you will recognize as
ordinary income the fair market value of the stock on the Grant Date. You will
not recognize any further ordinary income when the restrictions on the award
subsequently lapse.

When you sell your Grant Shares, the tax treatment will depend on whether you
have timely made an election under section 83(b) of the Internal Revenue Code.
Under current Federal tax law, if you have made such a timely election and you
sell your stock after it is vested and at least 12 months from the Grant Date,
any gain from the sale will be a long term capital gain. Any gain from a sale on
or before this 12 month period will be a short-term capital gain. If you do not
make a timely section 83(b) election, the holding period for long-term capital
gain treatment on the sale of your stock begins on the date the restrictions on
your Grant Shares lapse.

Unless you make the section 83(b) election, dividends on the Grant Shares will
be taxed as ordinary income until such time as the restrictions lapse. If you
make the section 83(b) election the dividends are taxable as dividends.

The Company is required by law to withhold Federal, state or local taxes on any
ordinary income attributable to your Grant Shares. If you make a section 83(b)
election, these taxes will be due and payable for the year in which the Grant
Date occurs. If you do not make a section 83(b) election, these taxes will be
due and payable for the year in which the restrictions on your Grant Shares
lapse. Upon determination by the Company of the year in which taxes are due and
the amount of taxes required to be withheld, you are liable to the Company for
the amount of taxes that must be withheld. You may satisfy this obligation by
the methods set forth in the Restricted Stock Agreement.

We must emphasize that if you want to make the section 83(b) election, which may
be to your advantage if the stock rises in value, you must do so by filing a
form with the Internal Revenue Service Center with which you file your federal
income tax return no later than 30 days after the Grant Date. Even though you
timely make the section 83(b) election, you may not sell the Grant Shares until
the restrictions imposed on such stock lapse (i.e., the stock vests), and as
otherwise provided in the Restricted Stock Grant Agreement. In addition, one
copy of the election must be filed with the Company.

If you make a section 83(b) election, the election may not be revoked. In
addition, if you file such an election and the stock is subsequently forfeited,
you will not be entitled to a corresponding income tax deduction for the amount
of income taxes that you paid as a result of making the section 83(b) election.
You also will not be able to file for a refund of the income taxes.

We urge you to talk with your individual tax advisor concerning the tax
consequences of your Grant Shares. The Company and its employees do not make any
tax representations or recommendations. This general explanation is being
provided simply to assist you in understanding the concepts before you meet with
your individual advisor and shall not constitute any legal or tax advice.